Exhibit 10.2

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO BIODELIVERY SCIENCES INTERNATIONAL, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

SECURED CONVERTIBLE TERM NOTE

 

FOR VALUE RECEIVED, BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware
corporation (the “Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o
M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church
Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the
“Holder”) or its registered assigns or successors in interest, on order, the sum
of Two Million Five Hundred Thousand Dollars ($2,500,000), together with any
accrued and unpaid interest hereon, on the Maturity Date (as defined in Section
1.1), if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and supplemented from time to time, the “Purchase Agreement”).

 

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

 

ARTICLE I

MATURITY DATE, CONTRACT RATE AND AMORTIZATION

 

1.1 Maturity Date. All principal and accrued interest under this Note shall
mature and become due and owing on August 31, 2005; provided, however, that such
maturity date shall, without any further action required of the Holder or the
Company, be automatically extended to May 31, 2008 in the event that, prior to
August 31, 2005, the Company’s stockholders have approved, in accordance with
Nasdaq Marketplace Rule 4350(i)(1)(D)(ii), the issuance of all shares of Common
Stock which may be issued upon conversion of : (i) this Note, (ii) a similar
Secured Promissory Note, in the principal amount of $2.5 million, dated February
22, 2005, issued to the Holder by the Company (the “February Note”), (iii) a
warrant to purchase 483,871 shares of Common Stock, dated the date hereof,
issued to the Holder by the Company (the “Warrant”) and (iv) a warrant to
purchase 350,000 shares of Common Stock, dated February 22, 2005, issued to the
Holder by the Company (the “February Warrant”). The date that this Note matures
as provided for in this Section 1.1 is referred to herein as the “Maturity
Date.”

 

1.2 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per



--------------------------------------------------------------------------------

annum equal to the “prime rate” published in The Wall Street Journal from time
to time (the “Prime Rate”), plus two percent (2%) (the “Contract Rate”). The
Contract Rate shall be increased or decreased as the case may be for each
increase or decrease in the Prime Rate in an amount equal to such increase or
decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. Subject to Section 1.3, the Contract Rate shall not be
less than eight percent (8.0%).

 

1.3 Contract Rate Adjustments and Payments. The Contract Rate shall be
calculated on the last business day of each calendar month hereafter (other than
for increases or decreases in the Prime Rate which shall be calculated and
become effective in accordance with the terms of Section 1.2) until the Maturity
Date (each a “Determination Date”) and shall be subject to adjustment as set
forth herein. If: (i) the Company shall have registered the shares of the Common
Stock underlying the conversion of this Note and each Warrant on a registration
statement declared effective by the Securities and Exchange Commission (the
“SEC”), and (ii) the market price (the “Market Price”) of the Common Stock as
reported by Bloomberg, L.P. on the Principal Market for the average of the ten
(10) trading days immediately preceding a Determination Date exceeds the then
applicable Fixed Conversion Price by at least twenty-five percent (25%), the
Contract Rate for the succeeding calendar month shall automatically be reduced
by 100 basis points (100 b.p.) (1%) for each incremental twenty-five percent
(25%) increase, pro rata, in the Market Price of the Common Stock above the then
applicable Fixed Conversion Price. Notwithstanding the foregoing (and anything
to the contrary contained herein), in no event shall the Contract Rate be less
than zero percent (0%). Interest shall be (i) calculated on the basis of a 360
day year, and (ii) payable monthly, in arrears, commencing on June 1, 2005 and
on the first business day of each consecutive calendar month thereafter until
the Maturity Date (and on the Maturity Date), whether by acceleration or
otherwise.

 

1.4 Principal Payments. Except to the extent this Note matures on August 31,
2005 as contemplated by Section 1.1, amortizing payments of the aggregate
principal amount outstanding under this Note at any time (the “Principal
Amount”) shall be made by the Company on September 1, 2005 and on the first
business day of each succeeding month thereafter until the Maturity Date,
assuming extension thereof as provided in Section 1.1 (each, an “Amortization
Date”). Subject to Article III below, commencing on the first Amortization Date,
the Company shall make monthly payments to the Holder on each Repayment Date,
each such payment in the amount of $75,758 (the “Monthly Principal Amount”)
together with any accrued and unpaid interest on such portion of the Principal
Amount plus any and all other unpaid amounts which are then owing under this
Note, the Purchase Agreement and/or any other Related Agreement (collectively,
the “Monthly Amount”). Any outstanding Principal Amount together with any
accrued and unpaid interest and any and all other unpaid amounts which are then
owing by the Company to the Holder under this Note, the Purchase Agreement
and/or any other Related Agreement shall be due and payable on the Maturity
Date.

 

2



--------------------------------------------------------------------------------

ARTICLE II

CONVERSION, REDEMPTION AND DEMAND PAYMENT

 

2.1 Payment of Monthly Amount.

 

(a) Payment in Cash or Common Stock. If the Monthly Principal Amount due (or a
portion of such Monthly Principal Amount if not all of the Monthly Principal
Amount may be converted into shares of Common Stock pursuant to this Section 2.1
and Section 3.2) is required to be paid in cash pursuant to Section 2.1(b), then
the Company shall pay the Holder an amount in cash equal to the sum of (i) 103%
of the Monthly Principal Amount plus (ii) 100% of the portion of the Monthly
Amount in excess of the Monthly Principal Amount, in each case, due and owing to
the Holder on the Amortization Date. If the Monthly Amount may be paid in shares
of Common Stock pursuant to Section 2.1(b), the number of such shares to be
issued by the Company to the Holder on such Amortization Date (in respect of
such portion of the Monthly Amount converted into shares of Common Stock
pursuant to Section 2.1(b)), shall be the number determined by dividing (i) the
portion of the Monthly Amount converted into shares of Common Stock, by (ii) the
then applicable Fixed Conversion Price. For purposes hereof, subject to Section
3.6 hereof, the initial “Fixed Conversion Price” means $3.10.

 

(b) Monthly Amount Conversion Conditions. Subject to Sections 2.1(a), 2.2, and
3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Amortization Date if the following
conditions (the “Conversion Criteria”) are satisfied: (i) the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
for the ten (10) trading days immediately preceding such Amortization Date shall
be greater than or equal to 115% of the Fixed Conversion Price and (ii) the
amount of such conversion does not exceed twenty-five percent (25%) of the
aggregate dollar trading volume of the Common Stock for the period of twenty-two
(22) trading days immediately preceding such Amortization Date. If subsection
(i) of the Conversion Criteria is met but subsection (ii) of the Conversion
Criteria is not met as to the entire Monthly Amount, the Holder shall convert
only such part of the Monthly Amount that meets subsection (ii) of the
Conversion Criteria. Any portion of the Monthly Amount due on an Amortization
Date that the Holder has not been able to convert into shares of Common Stock
due to the failure to meet the Conversion Criteria shall be paid in cash by the
Company at the rate of (x) 103% of the Monthly Principal Amount otherwise due on
such Amortization Date and (y) 100% of the Monthly Amount in excess of the
Monthly Principal Amount otherwise due on such Amortization Date, in each case,
within three (3) business days of such Amortization Date.

 

2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
none of the Company’s obligations to the Holder may be converted into Common
Stock unless (a) either (i) an effective current Registration Statement (as
defined in the Registration Rights Agreement) covering the shares of Common
Stock to be issued in connection with satisfaction of such obligations exists or
(ii) an exemption from registration for resale of all of the Common Stock issued
and issuable is available pursuant to Rule 144 of the Securities Act and (b) no
Event of Default (as hereinafter defined) exists and is continuing, unless such
Event of Default is cured within any applicable cure period or otherwise waived
in writing by the Holder.

 

2.3 Optional Redemption in Cash. The Company may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to one hundred thirty
percent (130%) of the Principal Amount outstanding at such time together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note, the Purchase Agreement or any
other Related Agreement (the “Redemption

 

3



--------------------------------------------------------------------------------

Amount”) outstanding on the Redemption Payment Date (as defined below). The
Company shall deliver to the Holder a written notice of redemption (the “Notice
of Redemption”) specifying the date for such Optional Redemption (the
“Redemption Payment Date”), which date shall be seven (7) business days after
the date of the Notice of Redemption (the “Redemption Period”). A Notice of
Redemption shall not be effective with respect to any portion of this Note for
which the Holder has previously delivered a Notice of Conversion (as hereinafter
defined) or for conversions elected to be made by the Holder pursuant to Section
3.3 during the Redemption Period. The Redemption Amount shall be determined as
if the Holder’s conversion elections had been completed immediately prior to the
date of the Notice of Redemption. On the Redemption Payment Date, the Redemption
Amount must be paid in good funds to the Holder. In the event the Company fails
to pay the Redemption Amount on the Redemption Payment Date as set forth herein,
then such Redemption Notice will be null and void.

 

2.4 Demand Payment. During the period beginning on date this Note is executed by
the Company and ending on the third (3rd) anniversary of such date, but solely
in the event that the Company effects a Qualified Financing (as defined below),
the Holder shall have the right, for a period of ninety (90) days following the
closing of a Qualified Financing and upon five (5) business days prior written
notice to the Company, to demand payment of any or all of the outstanding
Principal Amount outstanding at such time, together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, from the proceeds of such Qualified Financing
(such payment right, a “Demand Payment”). As used in this Section 2.4, the term
“Qualified Financing” means any firm commitment public underwriting or any
private investment in public equity (i.e, “PIPE”) transaction in which the
Company raises an amount (net of brokerage fees and commissions and legal,
accounting and other expenses, in each case reasonably related to the Qualified
Financing) equal to or greater than $5 million. It is expressly understood and
agreed that the provisions of Section 2.3 of this Note shall not apply to such a
Demand Payment.

 

ARTICLE III

HOLDER’S CONVERSION RIGHTS

 

3.1 Optional Conversion. Subject to the terms set forth in this Article III, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the outstanding Principal Amount and/or accrued interest and fees due
and payable into fully paid and nonassessable shares of Common Stock at the
Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as, the “Conversion Shares.”

 

3.2 Conversion Limitation.

 

Notwithstanding anything contained herein to the contrary, the Holder shall not
be entitled to convert pursuant to the terms of this Note an amount that would
be convertible into that number of Conversion Shares which would exceed the
difference between (i) 4.99% of the outstanding shares of Common Stock and (ii)
the number of shares of Common Stock beneficially owned by the Holder. For
purposes of the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and Regulation
13d-3 thereunder. The Conversion Shares limitation described in this Section 3.2

 

4



--------------------------------------------------------------------------------

shall automatically become null and void without any notice to the Company upon
the occurrence and during the continuance of an Event of Default, or upon 75
days prior notice to the Company, except that at no time, shall the number of
shares of Common Stock beneficially owned by the Holder upon conversion of all
or any portion of this Note, aggregated with (i) the shares of Common Stock
issuable upon conversion of all or a portion of the February Note plus (ii) the
shares of Common Stock issuable upon exercise of all or a portion of the Warrant
plus (iii) the shares of Common Stock issuable upon exercise of all or a portion
of the February Warrant, exceed 19.99% of the outstanding shares of Common Stock
as of February 22, 2005. Notwithstanding anything contained herein to the
contrary, the aggregate number of shares of Common Stock issuable by the Company
and acquirable by the Holder at an average price below $3.10 per share pursuant
to the terms of this Note, the Purchase Agreement, any other Related Agreement,
the Warrant, the February Note and the February Warrant, shall not exceed an
aggregate of 1,428,458 shares of Common Stock (subject to appropriate adjustment
for stock splits, stock dividends, or other similar recapitalizations affecting
the Common Stock) (the “Maximum Common Stock Issuance”), unless the issuance of
Common Stock hereunder in excess of the Maximum Common Stock Issuance shall
first be approved by the Company’s stockholders. If at any point in time and
from time to time the number of shares of Common Stock issued pursuant to the
terms of this Note, the Purchase Agreement, any other Related Agreement, the
Warrant, the February Note and the February Warrant, together with the number of
shares of Common Stock that would then be issuable by the Company to the Holder
in the event of a conversion or exercise pursuant to the terms of this Note, the
Purchase Agreement, any other Related Agreement, the Warrant, the February Note
and the February Warrant, would exceed the Maximum Common Stock Issuance but for
this Section 3.2, the Company shall promptly call a stockholders meeting and use
its best efforts to solicit stockholder approval for the issuance of the shares
of Common Stock hereunder in excess of the Maximum Common Stock Issuance;
provided, however, that this sentence shall not require the Company to promptly
call a stockholders meeting and solicit stockholder approval to the extent that
the Company provides for a stockholder vote on such approval in the proxy
statement and related materials for the Company’s 2005 annual meeting of
stockholders. Notwithstanding anything contained herein to the contrary, the
provisions of this Section 3.2 are irrevocable and may not be waived by the
Holder or the Company.

 

3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to the Company and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Company
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). A form of Notice of Conversion is annexed hereto as Exhibit A. Pursuant
to the terms of the Notice of Conversion, the Company will issue instructions to
the transfer agent accompanied by an opinion of counsel within two (2) business
days of the date of the delivery to the Company of the Notice of Conversion and
shall cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by crediting the

 

5



--------------------------------------------------------------------------------

account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Company of the appropriately
completed Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Company of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of the Conversion Shares, unless the Holder
provides the Company written instructions to the contrary.

 

3.4 Late Payments. The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, the Company shall pay late payments to the Holder for
any late issuance of Conversion Shares in the form required pursuant to this
Article II upon conversion of this Note, in the amount equal to $500 per
business day after the Delivery Date. The Company shall make any payments
incurred under this Section in immediately available funds upon demand.

 

3.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price. In the event of any conversions of a portion of the
outstanding Principal Amount pursuant to this Article III, such conversions
shall be deemed to constitute conversions of the outstanding Principal Amount
applying to Monthly Amounts for the remaining Amortization Dates in
chronological order.

 

3.6 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
this Note shall be subject to adjustment from time to time upon the happening of
certain events while this conversion right remains outstanding, as follows:

 

(a) Reclassification. If the Company at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.

 

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Company in shares of Common Stock, the Fixed Conversion Price
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.

 

6



--------------------------------------------------------------------------------

(c) Share Issuances. Subject to the provisions of this Section 3.6, if the
Company shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a Person other than the Holder (except (i) pursuant to Sections
3.6(a) or (b) above; (ii) pursuant to options, warrants, or other obligations to
issue shares outstanding on the date hereof as disclosed in the Exchange Act
Filings and the schedules to the Purchase Agreement; or (iii) pursuant to
options that may be issued under any employee incentive stock option and/or any
qualified stock option plan adopted by the Company) for a consideration per
share (the “Offer Price”) less than the Fixed Conversion Price in effect at the
time of such issuance, then the Fixed Conversion Price shall be immediately
reset pursuant to the formula below. For purposes hereof, the issuance of any
security of the Company convertible into or exercisable or exchangeable for
Common Stock shall result in an adjustment to the Fixed Conversion Price upon
the issuance of such securities.

 

If the Corporation issues any additional shares pursuant to Section 3.6(c) above
then, and thereafter successively upon each such issue, the Fixed Conversion
Price shall be adjusted by multiplying the then applicable Fixed Conversion
Price by the following fraction:

 

            A + B            

--------------------------------------------------------------------------------

(A + B) + [((C – D) x B) / C]

 

A = Total amount of shares convertible pursuant to this Note assuming the entire
amount of the Note is converted.

 

B = Actual shares sold in the offering

 

C = Fixed Conversion Price

 

D = Offering price

 

(d) Computation of Consideration. For purposes of any computation respecting
consideration received pursuant to Section 3.6(c) above, the following shall
apply:

 

(i) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;

 

(ii) in the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof); and

 

(iii) upon any such exercise, the aggregate consideration received for such
securities shall be deemed to be the consideration received by the

 

7



--------------------------------------------------------------------------------

Company for the issuance of such securities plus the additional minimum
consideration, if any, to be received by the Company upon the conversion or
exchange thereof (the consideration in each case to be determined in the same
manner as provided in subsections (i) and (ii) of this Section 3.6(d)).

 

3.7 Reservation of Shares. During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note. The Company represents that upon issuance, the
Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Company agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

 

3.8 Registration Rights. The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in a Registration Rights
Agreement.

 

3.9 Issuance of New Note. Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Company to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid. Subject to
the provisions of Article IV of this Note, the Company shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

 

ARTICLE IV

EVENTS OF DEFAULT

 

4.1 Events of Default. The occurrence of any of the following events set forth
in this Section 4.1 shall constitute an event of default (“Event of Default”)
hereunder:

 

(a) Failure to Pay. The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon any such payment was due.

 

(b) Breach of Covenant. The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.

 

(c) Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any Related Agreement shall at any time be false
or misleading in any material respect.

 

(d) Other Indebtedness. The occurrence of any event of default (or similar term)
under any indebtedness which the Company or any of its Subsidiaries is a party

 

8



--------------------------------------------------------------------------------

with third parties which permits the holder of such indebtedness to accelerate
such indebtedness, solely to the extent that the principal amount of any such
indebtedness exceeds, when taken together, $100,000 in the aggregate.

 

(e) Bankruptcy. The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;

 

(f) Judgments. An attachment or levy is made upon the Company or any of its
Subsidiary’s assets having an aggregate value in excess of $100,000 or a
judgment is rendered against the Company’s property involving a liability of
more than $100,000 which shall not have been vacated, discharged, stayed or
bonded within thirty (30) days from the entry thereof;

 

(g) Insolvency. The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable to pay its debts as they become due or
cease operations of its present business;

 

(h) Change in Control. Any “Person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the date hereof)
is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of 35% or more on a fully
diluted basis of the then outstanding voting equity interest of the Company
(other than a “Person” or “group” that beneficially owns 35% or more of such
outstanding voting equity interests of the Company on the date hereof) or (ii)
the Board of Directors of the Company shall cease to consist of a majority of
the Board of Directors of the Company on the date hereof (or directors appointed
by a majority of the Board of Directors in effect immediately prior to such
appointment);

 

(i) Indictment; Proceedings. The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;

 

(j) Related Agreements. (i) An Event of Default shall occur under and as defined
in any Related Agreement, (ii) the Company or any of its Subsidiaries shall
breach any term or provision of the Purchase Agreement or any Related Agreement
in any material respect which is not cured within any applicable cure or grace
period, (iii) the Company or any of its Subsidiaries attempts to terminate,
challenges the validity of, or its liability under,

 

9



--------------------------------------------------------------------------------

the Purchase Agreement or any Related Agreement, (iv) any proceeding (other than
a proceeding commenced by the Purchaser) shall be brought to challenge the
validity, binding effect of the Purchase Agreement or any Related Agreement or
(v) the Purchase Agreement or any Related Agreement ceases to be a valid,
binding and enforceable obligation of the Company or any of its Subsidiaries (to
the extent such persons or entities are a party thereto);

 

(k) Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for ten (10) consecutive days or ten (10)
days during a period of thirty (30) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Company shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice;

 

(l) Failure to Deliver Common Stock or Replacement Note. The Company’s failure
to deliver Common Stock to the Holder pursuant to and in the form required by
this Note and the Purchase Agreement and, if such failure to deliver Common
Stock shall not be cured within two (2) business days or the Company is required
to issue a replacement Note to the Holder and the Company shall fail to deliver
such replacement Note within seven (7) business days; or

 

(m) February 2005 Note and Related Agreements. An Event of Default, under and as
defined in any of (i) that certain Secured Convertible Term Note, dated February
22, 2005, issued by the Company to the Holder (as amended, modified or
supplemented from time to time, the “February 2005 Note”), (ii) the Purchase
Agreement referred to in the February 2005 Note (as amended, modified or
supplemented from time to time, the “February 2005 Purchase Agreement”) or (iii)
any Related Agreement referred to in the February 2005 Purchase Agreement, as
each are amended, modified or supplemented from time to time, shall have
occurred and be continuing.

 

4.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Company shall pay interest on this Note in an amount equal
to two percent (2%) per month, and all outstanding obligations under this Note,
the Purchase Agreement and each Related Agreement, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.

 

4.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of all
obligations owing by Company to the Holder under this Note, the Purchase
Agreement and/or any Related Agreement and/or may elect, in addition to all
rights and remedies of the Holder under the Purchase Agreement and the other
Related Agreements and all obligations of the Company under the Purchase
Agreement and the other Related Agreements, to require the Company to make a
Default Payment (“Default Payment”). The Default Payment shall be 130% of the
outstanding principal amount of the Note, plus accrued but unpaid interest, all
other fees then remaining unpaid, and all other amounts payable hereunder. The
Default Payment shall be applied first to any fees due and payable to the Holder
pursuant to this Note and/or the other Related Agreements, then to accrued and
unpaid interest due on this Note and then to the outstanding principal balance
of this Note. The Default Payment shall be due and payable immediately on the
date that the Holder has exercised its rights pursuant to this Section 4.3.

 

10



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

5.1 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is paid in full and irrevocably terminated.

 

5.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

5.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.4 Notices. Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.

 

5.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

 

5.6 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

 

5.7 Cost of Collection. In case of any Event of Default under this Note, the
Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.

 

5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW (OTHER THAN THE PRINCIPLES SET FORTH IN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK,

 

11



--------------------------------------------------------------------------------

STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE
OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED
AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH THE COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE
PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

 

(c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

5.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

 

5.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

12



--------------------------------------------------------------------------------

5.11 Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Company as more fully described in the
Master Security Agreement dated as of February 22, 2008 and (ii) pursuant to the
Stock Pledge Agreement dated as of February 22, 2008. The obligations of the
Company under this Note are guaranteed by certain Subsidiaries of the Company
pursuant to the Subsidiary Guaranty dated as of February 22, 2008.

 

5.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

[Balance of page intentionally left blank; signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this 31st day of May, 2005.

 

BIODELIVERY SCIENCES

INTERNATIONAL, INC.

By:  

/s/ Francis E. O’Donnell, Jr.

--------------------------------------------------------------------------------

Name:   Francis E. O’Donnell, Jr. Title:   Chairman and Chief Executive Officer

 

WITNESS:

 

/s/ Janet Nolan

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert all or part of

the Secured Convertible Term Note into Common Stock)

 

[Name and Address of Holder]

 

The undersigned hereby converts $             of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated May 31,
2005 (the “Note”) issued by BioDelivery Services International, Inc. (the
“Company”) by delivery of shares of Common Stock of the Company on and subject
to the conditions set forth in the Note.

 

1.   Date of Conversion  

 

--------------------------------------------------------------------------------

2.   Shares To Be Delivered:  

 

--------------------------------------------------------------------------------

 

LAURUS MASTER FUND, LTD. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------